Exhibit 10.11

BB&T CORPORATION

SHORT-TERM INCENTIVE PLAN

(January 1, 2009 Restatement)

 

1. The Plan. The purpose of the BB&T Corporation Short-Term Incentive Plan
(formerly, the BB&T Corporation Amended and Restated 1996 Short-Term Incentive
Plan) (the “Plan”) is to provide select key executives of BB&T Corporation or an
affiliate thereof (collectively, the “Company” unless the context otherwise
requires) with cash awards (the “Awards”) based upon attainment of
preestablished, objective performance goals, thereby promoting a closer
identification of the participating employees’ interests with the interests of
the Company and its shareholders, and further stimulating such employees’
efforts to enhance the efficiency, profitability, growth and value of the
Company.

 

2. Plan Administration. The Plan shall be administered by the Compensation
Committee of the Board of Directors of the Company or a subcommittee thereof
(the “Committee”). To the extent required by Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”), each member of the Committee (or
subcommittee of the Committee) participating in the administration of this Plan
shall be an “outside director” as defined in Section 162(m) and related
regulations. The Committee shall have full authority to interpret and administer
the Plan and establish rules and regulations for the administration of the Plan.
Any actions of the Committee may be taken by a written instrument signed by all
of the members of the Committee and such action so taken by written consent
shall be as fully effective as if it had been taken by a majority of the members
at a meeting duly held and called. The decisions and determinations of the
Committee in all matters regarding the Plan shall be in its sole discretion. Any
decision made, or action taken, by the Committee in connection with the
administration of the Plan shall be final, binding and conclusive. No member of
the Committee shall be liable for any action, determination or decision made in
good faith with respect to the Plan or any Award paid under it. Notwithstanding
the foregoing, the Committee may delegate the administration of the Plan to one
or more of its designees, but only with respect to matters regarding
participants who are not in the executive management class. The “executive
management class” shall include such members of executive management of the
Company who are otherwise eligible to participate in the Plan and are approved
from time to time by the Committee as members of such class. All matters
regarding the participants in the executive management class shall be the sole
responsibility of the Committee.

 

3. Eligibility. The participants in the Plan (collectively, the “Participants”
or individually, a “Participant”) shall be those key executives of the Company
who are designated each year as Participants by the Committee. With respect to
members of the executive management class, such designation shall be made in
writing during the first 90 days of each calendar year and before 25% of
relevant performance period has passed. Participation in the Plan in any one
calendar year does not guarantee that a key executive will be selected to
participate in the Plan in any following calendar year.

 

4.

Size of Awards. Each calendar year, the Committee shall establish a target award
(the “Target Award”) for each Participant in the Plan, which shall be expressed
as a percentage of



--------------------------------------------------------------------------------

 

his “Base Compensation.” For this purpose, “Base Compensation” means the base
compensation (including salary and all other regular base pay, but excluding
incentive compensation, bonuses, and other similar compensation actually paid to
the Participant during the calendar year; provided, however, that the Base
Compensation of a Participant who is in the executive management class shall not
exceed the limit established by the Committee (the “Base Compensation Limit”).
If and to the extent the performance goals established for the Participant by
the Committee pursuant to Section 5 are met, the Participant’s Award shall range
from the amount of his “Threshold Award” to the amount of his “Superior Award.”
A Participant’s “Threshold Award” shall be equal to 25 percent of his Target
Award, his Target Award shall be equal to no more than 125% of his Base
Compensation and his Superior Award shall be equal to a maximum percentage (the
“Maximum Percentage”) not to exceed 225% of his Target Award. The Target Award
of each Participant or class of Participants (e.g., the executive management
class), the Maximum Percentage and the Base Compensation Limit shall be
established in writing by the Committee during the first 90 days of each
calendar year while the outcome is substantially uncertain and before 25% of the
relevant performance period has passed.

 

5. Establishment of Performance Goals. A Participant’s Award, if any, shall be
earned based on the attainment of written performance objectives approved by the
Committee. In the case of the executive management class, such performance
objectives shall be established by the Committee in writing (i) while the
outcome for the performance period is substantially uncertain and (ii) no more
than 90 days after the commencement of the performance period to which the
performance objective relates, or if less than 90 days, no more than the number
of days which is equal to 25% of the relevant performance period. The
performance goals established for each Participant or class of Participants
(e.g., the executive management class) may be attached hereto as an Exhibit
following establishment thereof. The following rules and guidelines shall apply
in establishing performance goals:

 

  a. Types of performance. The performance goals established by the Committee
shall be based on one or more performance measures that apply to the Participant
alone (“Individual Performance”), the Participant’s business unit/function
performance (“Business Unit/Function Performance”), the Company as a whole
(“Corporate Performance”), or any combination of Individual Performance,
Business Unit/Function Performance or Corporate Performance. If a Participant’s
performance goals are based on a combination of Individual Performance, Business
Unit/Function Performance or Corporate Performance, the Committee shall weight
the importance of each type of performance that applies to such Participant by
assigning a percentage to it (the “Weighted Percentage”). In no event shall the
aggregate Weighted Percentages exceed 100 percent.

 

  b. Performance measures. The Committee shall establish the performance
measures that apply to Individual Performance, Business Unit/Function
Performance and Corporate Performance.

 

  (i)

Individual Performance. The performance measures for Individual Performance
shall be established separately for each Participant whose performance goals are
based in whole or in part on Individual Performance.

 

2



--------------------------------------------------------------------------------

 

Such performance measures shall be based on such business criteria as process
improvement, sales, loan growth, deposit growth and expense management.

 

  (ii) Business Unit/Function Performance. The performance measures for Business
Unit/Function Performance shall be established separately for each Participant
whose performance goals are based in whole or in part on Business Unit/Function
Performance. Such performance measures shall be based on such business criteria
as achievement of financial or non-financial goals, growth and market share.

 

  (iii) Corporate Performance. The performance measures for Corporate
Performance shall be established based on such factors as stock price, market
share, sales, earnings per share, return on equity, return on average assets or
expense management.

If more than one business criteria is used as a performance measure for a type
of performance (e.g., Corporate Performance), the Committee shall weight the
importance of each business criteria by assigning a percentage to it. In no
event shall the aggregate percentages exceed 100 percent.

 

  c. Levels of performance. The Committee shall establish a threshold, target
and superior level of performance with respect to each measure of performance. A
Performance Value shall be assigned to each such level of performance as
follows:

 

Level of Performance

  

Performance Value

Threshold Performance    25% of Target Award Target Performance    No more than
125% of Target Award Superior Performance    No more than 225% of Target Award

Interpolation shall be used to determine the Performance Value associated with
performance between the threshold, target and superior performance levels.
Performance below the threshold level shall have a 0 value and performance at or
above the superior level shall have a value not to exceed the Maximum
Percentage.

 

6. Determination and Payment of Awards. The determination of the Award (if any)
payable to a Participant shall be made as soon as practicable after the end of
each calendar year by the Committee. The amount of the Award shall be determined
in accordance with the following formula:

(AxBxC) + (AxDxE) + (AxFxG) = Award

where:

 

  (A) is the Participant’s Target Award;

 

3



--------------------------------------------------------------------------------

  (B) is the Participant’s Weighted Percentage (if any) for Individual
Performance;

 

  (C) is the Performance Value assigned to the level of performance attained by
the Participant for Individual Performance;

 

  (D) is the Participant’s Weighted Percentage (if any) for Business
Unit/Function Performance;

 

  (E) is the Performance Value assigned to the level of performance attained by
the Participant for Business Unit/Function Performance;

 

  (F) is the Participant’s Weighted Percentage (if any) for Corporate
Performance; and

 

  (G) is the Performance Value assigned to the level of performance attained by
the Participant for Corporate Performance.

Notwithstanding the foregoing formula, however, in no event may the amount of a
Participant’s Award for any calendar year exceed 2.8125 times the Participant’s
Base Compensation for the calendar year.

The Award, if any, earned by a Participant with respect to a calendar year shall
be paid to him in cash as soon as practicable following the determination of the
amount of the Award and the Committee’s written certification that the
Participant achieved his performance goals, but in no event later than March 15
of the following calendar year. The Award may be paid in lump sum or in
installments, in the Committee’s discretion. The Committee shall not have any
discretion to increase the amount of an Award otherwise earned and payable
pursuant to the terms of the Plan to a Participant who is a member of the
executive management class. The Committee shall have the discretion to reduce or
eliminate the amount of an Award otherwise earned and payable pursuant to the
terms of the Plan to any Participant. No Award shall be paid to a Participant if
his performance is below the threshold level of performance established by the
Committee.

 

7. Termination For Reasons Other Than Death, Disability or Retirement. If a
Participant’s employment with the Company is terminated for any reason other
than death, disability or retirement during a calendar year, he shall forfeit
his right to receive any Award under this Plan, except that the Committee may
elect, in its sole and absolute discretion, to pay an Award to such Participant
based on his performance and Base Compensation for that portion of the calendar
year during which he was employed.

 

8.

Termination Due to Death, Disability or Retirement. If a Participant’s
employment with the Company is terminated during a calendar year by reason of
death, disability or retirement, and the Participant has been actively employed
by the Company for a minimum of six (6) calendar months during such calendar
year, he shall be eligible for an Award based on his performance and Base
Compensation for that portion of the calendar year in which he was employed. The
determination and payment of such Award shall be made by the Committee at the
end of such calendar year in the manner described in Section 6. If a

 

4



--------------------------------------------------------------------------------

 

Participant shall terminate employment during the calendar year for any such
reason with less than six (6) calendar months of employment, he shall forfeit
his right to receive any Award under this Plan, except that the Committee may
elect, in its sole and absolute discretion, to pay an Award to such Participant
based on his performance and Base Compensation for that portion of the calendar
year during which he was employed.

 

9. Change of Control.

 

  a. Notwithstanding any other provision in the Plan to the contrary, in the
event of a Change of Control (as defined in Section 9(b)), the Committee in its
sole discretion and without liability to any person may take such actions, if
any, as it deems necessary or advisable with respect to any Award, including,
without limitation, (i) the acceleration of payment of an Award, (ii) the
payment of a cash amount in exchange for the cancellation of an Award and/or
(iii) the requiring of the issuance of substitute Awards that will substantially
preserve the value, rights and benefits of any affected Awards previously
granted hereunder; provided, however, that the Committee may not exercise any
discretion under the Plan to reduce the amount payable in respect of any Award
relating to a calendar year which ended prior to the date of such Change of
Control but which Award had not been paid out at the time of the Change of
Control and such Awards shall be paid out entirely in cash as promptly as
practicable following the Change of Control, unless this right has been waived
by the Participant.

 

  b.

For purposes of this Section 9, a “Change of Control” will be deemed to have
occurred if (i) any person or group of persons (as defined in Section 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) together with its
affiliates, excluding employee benefit plans of the Company and its affiliates,
is or becomes, directly or indirectly, the “beneficial owner” (as defined in
Rule 13d-3 promulgated under the Securities Exchange Act of 1934) of securities
of the Company representing 20% or more of the combined voting power of the
Company’s then outstanding securities; or (ii) as a result of a tender offer or
exchange offer for the purchase of securities of the Company (other than such an
offer by the Company for its own securities), or as a result of a proxy contest,
merger, consolidation or sale of assets, or as a result of any combination of
the foregoing, individuals who at the beginning of any two-year period during
the term of the Plan constituted the Company’s Board of Directors, plus new
directors whose election or nomination for election of the Company’s
shareholders is approved by a vote of at least two-thirds of the directors still
in office who were directors at the beginning of such two-year period, cease for
any reason during such two-year period to constitute at least two-thirds of the
members of such Board of Directors; or (iii) the shareholders of the Company
approve a merger or consolidation of the Company with any other corporation or
entity regardless of which entity is the survivor other than a merger or
consolidation which would result in the voting securities of the Company or such
surviving entity outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or being converted into voting securities of
the surviving entity) at least 60% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or

 

5



--------------------------------------------------------------------------------

 

consolidation; or (iv) the shareholders of the Company approve a plan of
complete liquidation or winding up of the Company or an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets; or (v) any event occurs which the Company’s Board of Directors
determines should constitute a Change of Control.

 

10. No Right to Employment. Nothing contained in this Plan or any action taken
pursuant to the Plan shall be construed as conferring upon any Participant the
right or imposing upon him the obligation to continue in the employment of the
Company, nor shall it be construed as imposing upon the Company the obligation
to continue to employ the Participant.

 

11. Amendments. The Board of Directors of the Company may amend, discontinue or
terminate the Plan in whole or in part at any time; provided, that no such
action shall adversely affect any Award earned and payable under the Plan as of
the date of such amendment or termination without the Participant’s consent;
provided, further, however, that the Board may amend the Plan in such manner as
it deems necessary to permit the granting of Awards meeting the requirements of
Section 162(m) of the Code or other applicable laws.

 

12. Effective Date. As of the date of execution of this Plan document, effective
January 1, 2009, and subject to the approval by the shareholders of the Company
of certain performance criteria as required by Section 162(m) and related
regulations, the Plan is hereby amended and restated for compliance with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the guidance issued thereunder by the United States Department of Treasury
and/or the Internal Revenue Service (collectively, “Section 409A”).
Notwithstanding the foregoing, on and after January 1, 2005 through December 31,
2008, the Plan has been operated, to the extent applicable, in good faith
compliance with Section 409A. Moreover, to the extent applicable, the Company
intends that the Plan comply with Section 409A and the Plan shall be construed
consistently with such intent.

 

13. Miscellaneous.

 

  a. Taxes; Offset. Any tax required to be withheld by any government authority
shall be deducted from each Award. The Committee, in its sole discretion (but
subject to applicable law), may apply any amounts payable to any Participant
hereunder as a setoff to satisfy any liabilities owed to the Company by the
Participant.

 

  b. Nonassignability. Awards and any other rights under the Plan shall not be
subject to anticipation, alienation, pledge, transfer or assignment by any
person entitled thereto, except by designation of a beneficiary or by will or
the laws of descent and distribution.

 

  c.

No Trust; Unfunded Plan. The obligation of the Company to make payments
hereunder shall constitute a liability of the Company to the Participants. Such
payments shall be made from the general funds of the Company, and the Company
shall not be required to establish or maintain any special or separate fund, or
otherwise to segregate assets to assure that such payments shall be made, and
neither the Participants nor their beneficiaries shall have any interest in any
particular assets

 

6



--------------------------------------------------------------------------------

 

of the Company by reason of its obligations hereunder. Nothing contained in this
Plan shall create or be construed as creating a trust of any kind or any other
fiduciary relationship between the Company and the Participants or any other
person. To the extent that any person acquires a right to receive payments from
the Company hereunder, such right shall be no greater than the right of an
unsecured creditor of the Company.

 

  d. Facility of Payments. If a Participant or any other person entitled to
receive an Award under this Plan (the “recipient”) shall, at the time payment of
any such amount is due, be incapacitated so that such recipient cannot legally
receive or acknowledge receipt of the payment, then the Committee, in its sole
and absolute discretion, may direct that the payment be made to the legal
guardian, attorney-in-fact or person with whom such recipient is residing, and
such payment shall be in full satisfaction of the Company’s obligation under the
Plan with respect to such amount.

 

  e. Beneficiary Designation. Each Participant may designate a beneficiary
hereunder. Such designation shall be in writing, shall be made in the form and
manner prescribed by the Committee, and shall be effective only if filed with
the Committee prior to the Participant’s death. A Participant may, at any time
prior to his death, and without the consent of his beneficiary, change his
designation of beneficiary by filing a written notice of such change with the
Committee in the form and manner prescribed by the Committee. In the absence of
a designated beneficiary, or if the designated beneficiary and any designated
contingent beneficiary predecease the Participant, the beneficiary shall be the
Participant’s surviving spouse, or if the Participant has no surviving spouse,
the Participant’s estate.

 

  f. Governing Law. The Plan shall be construed and its provisions enforced and
administered in accordance with the laws of the State of North Carolina, without
regard to the principles of conflicts of laws.

 

  g. Compliance with Code Section 162(m). The Company intends that compensation
under the Plan to covered employees (as such term is defined in Section 162(m)
and related regulations) will constitute qualified “performance-based
compensation” within the meaning of Section 162(m) and related regulations,
unless otherwise determined by the Committee. Accordingly, the provisions of the
Plan shall be administered and interpreted in a manner consistent with
Section 162(m) and related regulations. If any provision of the Plan or any
Award that is granted to a covered employee does not comply or is inconsistent
with the requirements of Section 162(m) or related regulations, such provision
shall be construed or deemed amended to the extent necessary to conform to such
requirements, and no provision shall be deemed to confer upon the Committee or
any other person discretion to increase the amount of compensation otherwise
payable to a covered employee in connection with any such Participant’s Award
upon attainment of the applicable performance objectives.

 

  h.

Adjustments. The Committee is authorized at any time during or after the
completion of a calendar year, in its sole discretion, to adjust or modify the
terms of Awards or performance objectives, or specify new Awards, (i) in the
event of any large, special

 

7



--------------------------------------------------------------------------------

 

and non-recurring dividend or distribution, recapitalization, reorganization,
merger, consolidation, spin-off, combination, repurchase, share exchange,
forward or reverse split, stock dividend, liquidation, dissolution or other
similar corporate transaction, (ii) in recognition of any other unusual or
nonrecurring event affecting the Company or the financial statements of the
Company (including events described in (i) above as well as acquisitions and
dispositions of businesses and assets and extraordinary items determined under
generally accepted accounting principles), or in response to changes in
applicable laws and regulations, accounting principles, and tax rates (and
interpretations thereof) or changes in business conditions or the Committee’s
assessment of the business strategy of the Company. Unless the Committee
determines otherwise, no such adjustment shall be authorized or made if and to
the extent that the existence of such authority or the making of such adjustment
would cause Awards granted under the Plan to covered employees whose
compensation is intended to qualify as “performance-based compensation” under
Section 162(m) and related regulations to fail to so qualify.

This BB&T Corporation Short-Term Incentive Plan has been executed on behalf of
the Company this 23rd day of December, 2008.

 

BB&T CORPORATION By:  

/s/    Robert E. Greene

  Senior Executive Vice President

 

Attest:

/s/    Frances B. Jones

Secretary/Asst. Secretary [Corporate Seal]

 

8